Citation Nr: 0732754	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  06-00 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for chronic muscular low 
back pain, with postoperative residuals of herniated pulposus 
L5-S1 and mild degenerative disc disease L4-L5, L3-L4, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
August 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine. 

Pursuant to a July 2007 motion and the Board's granting 
thereof in September 2007, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West Supp. 2006) and 
38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

The Statement of the Case of August 2005 reflects the RO's 
consideration of medical evidence dated through June 2005.  

The veteran has supplemented the record with considerable 
additional evidence after the case was certified to the Board 
by the RO.  The records have been supplemented with clinical 
reports through September 2006, including those associated 
with back surgery at a VA Medical Center in September 2006 (a 
right-sided L-4 hemilaminectomy; a right-sided L4-5 
discectomy with removal of a free fragment, and a right sided 
L4-5 foraminectomy), as well as private medical records, 
including a report of a May 2007 discography at L3-L4, L4-L5 
and L5-S1, and a statement from a private physician 
indicating that the veteran is totally disabled for a ninety 
day period from May 15, 2007, at which time he was to have 
been reassessed.  These records additionally suggest 
radicular manifestations possibly associated with the 
veteran's service connected back disorder.  See e.g. 
September 10, 2006 surgical report.  Although it is unclear 
as to whether such evidence has first been considered by the 
AOJ, the submission was accompanied by a waiver of referral 
to the AOJ.  38 C.F.R. § 20.1304 (2006).  

The RO has additionally provided photostatic copies of rating 
decisions dated in November 2006 (awarding a temporary total 
evaluation for the period from September 7, 2006 to January 
1, 2007) and one dated in June 2, 2007 rating (denying a 
temporary total evaluation for the period from May 1, 2007).  
The Board observes that those rating decisions reflect that 
the RO considered pertinent evidence that has yet to be 
associated with the official claims file presently before the 
Board.  The United States Court of Appeals for Veterans 
Claims (hereinafter, "Court") has held that fulfillment of 
the VA's duty to assist includes the procurement and 
consideration of any clinical data of which the VA has notice 
even when the appellant does not specifically request that 
such records be procured.  Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992).

Moreover, the record also suggests that the veteran was 
awarded an extension of a temporary total evaluation for the 
period from January 1, 2007 to May 1, 2007; however, a copy 
of a rating effectuating such an extension is not contained 
in the claims file.  It is also unclear whether the RO 
promulgated one or more Supplemental Statement of the Case 
(SSOC) on the issue on appeal as mandated by 38 C.F.R. § 
19.31.  Evidently, a temporary file that contains pertinent 
evidence and other documentation exists, the contents of 
which necessarily should be consolidated with the official 
claims file to preclude the possibility of inconsistent 
adjudication. 

The veteran's representative in an Informal Hearing 
Presentation of July 2007 has suggested that orthopedic as 
well as neurologic evaluations be afforded the veteran.  The 
Board agrees that the veteran should undergo a VA orthopedic 
and neurological examination in this regard to determine the 
severity of his service-connected back disability.

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure due process is followed and that there is 
a complete record upon which to decide the appellant's claim 
so that he is afforded every possible consideration. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the 
veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the veteran for his back disorder 
since September 2006.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.  The AMC/RO should 
additionally consolidate the contents of 
any temporary claims files with the 
official claims file.

3.  The veteran should be afforded a 
complete VA orthopedic and neurological 
examination in order to fully evaluate 
the service-connected chronic muscular 
low back pain, with postoperative 
residuals of herniated pulposus L5-S1 
and mild degenerative disc disease L4-
L5, L3-L4 (low back disability).  All 
indicated tests and studies are to be 
performed.  Prior to the examination, 
the claims folder must be made 
available to the orthopedist for review 
of the case.  A notation to the effect 
that this record review took place 
should be included in the report of the 
physician.  

Regarding orthopedic manifestations of 
the low back disability, the examiner 
should report the range of motion of 
the lumbar spine in degrees, to include 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The physician should report 
the presence of any muscle spasm and 
any abnormal alignment of the spine.  
The examiner should report any 
additional limitation of motion due to 
weakened movement, excess fatigability, 
incoordination, pain, or flare-ups.  
Such inquiry should not be limited to 
muscles or nerves.  These 
determinations should be expressed in 
terms of the additional degree of 
motion lost due to any weakened 
movement, excess fatigability, or 
incoordination.

Regarding neurologic manifestations of 
the low back disability, the examiner 
should note any intervertebral disc 
disease associated with the service 
connected low back disability and, if 
related, specify whether such disease 
causes incapacitating episodes (bed 
rest prescribed by a physician) and, if 
so, describe the number and duration of 
such episodes during the past 12 
months.

If related to the service connected 
disability, the examiner should note 
all neurological abnormalities caused 
by intervertebral disc disease and 
should note whether or not such disease 
causes complete or partial paralysis, 
or neuritis or neuralgia of any nerve.  
If there is partial paralysis, 
neuritis, or neuralgia of any nerve, 
the examiner should identify the nerve 
affected and describe such paralysis as 
mild, moderate, or severe.  Adequate 
reasons and bases are to be provided 
for any opinion rendered.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



